DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-21 are pending.

Response to Arguments
First, Applicant argues that combining Zhang et. al. ( US 20080114219 A1, May 15, 2008) (hereinafter “Zhang”) and Cuba et. al. (US 20170100079 A1, Oct. 13, 2015) (hereinafter “Cuba”) would not yield the suggestion of using the pre-hospitalization worsening heart failure (WHF) symptom to determine a reference indicator of chronobiological rhythm.  According to Applicant, “The pre-hospitalization WHF symptom as describe in Cuba, and the loss or baseline change of circadian rhythm as described in Zhang, are just different information used to assessing or predicting HF.”  See Remarks at 8.   
Regarding Applicant’s first argument, the reasoning seems to be that because Zhang and Cuba purportedly teach using different information (e.g., Zhang’s baseline change indicative of HF and Cuba’s WHF symptoms) to predict heart failure, their teachings cannot be combined.
However, contrary to Applicant’s characterization, Cuba’s notion of WHF symptom is a more general concept than Zhang’s baseline change of circadian rhythm.  The latter is a specific example of the former.  To be clear, a baseline change of circadian rhythm is one WHF symptom (among others).  As Zhang states, “HF and other disease states are associated with a loss or baseline change of one or more circadian rhythms, especially when the subject decompensates.”  See [0045].  Note further that Cuba teaches identifying decompensation (e.g., [0022]) in a subject using a variety of sensors (e.g., [0025]), the same sensors taught by Zhang (e.g., [0064]) that can be used to monitor circadian rhythms.  
So, Zhang and Cuba can be combined because, first, the general teaching of Cuba can be applied to the more specific application taught by Zhang; and, second, Cuba’s teachings on identifying decompensation is directly applicable to Zhang’s invention; and, third, the sensor information taught by Zhang and Cuba are the same, pace Applicant.
Second, Applicant argues that Zhang cannot be combined with Cuba because Zhang teaches looking at a non-disease state whereas Cuba teaches looking at a diseased state.   Applicant writes, 
Zhang mentions deriving a baseline chronobiological rhythm prediction criterion in a "non-disease health state" of the patient. (¶¶[0004 ], [0047], and [0068]). Cube [Cuba] states that patient "may experience a period of WHF symptoms until they eventually require hospitalization." (¶ [0022].) Because according to Cuba the WHF symptoms are already present before hospitalization, the pre-hospitalization WHF status is clearly a disease state. This would contradict Zhang's requirement of "non-disease health state" for establishing the baseline chronobiological rhythm. Accordingly, combining Cuba with Zhang in a manner as suggested by the Office Action would frustrate the principle of operation of Zhang to establish a baseline chronobiological rhythm. Because the proposed modification or combination would change the principle of operation of Zhang, the combined references are not sufficient to render the claims prima facie obvious. (See MPEP § 2143.0l(VI).)

See Remarks at 8.
Applicant’s argument seems to be that because the principle of operation of the device taught by Cuba is (allegedly) to look only to the diseased state, such a principle would “frustrate the principle of operation of Zhang to establish a baseline chronobiological rhythm” by looking at a non-diseased state.  See Remarks at 8.
Applicant’s argument is unconvincing for at least three reasons:  first, Applicant has not shown that Cuba’s invention samples exclusively biosignals of a patient only in a diseased state; second, Applicant has not shown that Zhang teaches away from incorporating biosignals of a patent in a diseased state; and, third, assuming arguendo that Zhang and Cuba look to non-diseased and diseased states, respectively, Applicant has not established that Zhang’s demarcation of diseased/ non-diseased states coincides exactly with Cuba’s demarcation of diseased/non-diseased states.
Lastly, Applicant is strongly encouraged to quote accurately1, cite correctly,2 and use the double-quote punctuation in (opening/closing) pairs.3
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-20,are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al. ( US 20080114219 A1, May 15, 2008) (hereinafter “Zhang”) in view of Cuba et. al. (US 20170100079 A1, Oct. 13, 2015) (hereinafter “Cuba”).
	Regarding claims 1 and 14, Zhang teaches a system (and method of use)  (100, Fig. 1) for monitoring heart failure (HF) in a patient, the system comprising: a signal processor circuit (e.g., 102, 104, Fig. 1) configured to receive physiological information of the patient, and to generate a patient chronobiological rhythm indicator (CRI) using the received physiological information; and a detector circuit (e.g., 280, Fig. 2) configured to generate an indication of patient HF status using the generated patient CRI; and an output circuit (e.g., 282, Fig. 2) configured to provide the patient HF status indication to a user or a process.  See, e.g., [0046] (“The present systems and methods may predict, monitor, or treat an impending disease state of a subject, such as the likelihood of an occurrence of heart failure, using circadian or other rhythm monitoring.”); [0080] (disclosing chronological circadian rhythm values).   See also Figs. 1, 2 and associated text.
Zhang does not teach generating the reference CRI using physiological information acquired during a time period prior to a hospital admission of the patient, or a time period after a hospital discharge of the patient.  However, Zhang teaches wherein the signal processor circuit is configured to generate a reference CRI, and the detector circuit is configured to generate the patient HF status indication using a comparison between the generated patient CRI and the reference CRI.  See, e.g., [0045], [0049]-[0051].  
Cuba teaches monitoring of patients before and after hospitalization and the usefulness of physiological data during these critical periods.  See, e.g., [0022], [0039], [0055]-[0057].  As discussed above (Responses to Arguments incorporated by reference herein), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cuba with the teachings of Zhang such that the system further comprises a detector circuit configured to generate an indication of patient HF status using a comparison between the generated patient CRI and a reference CRI associated with a hospital admission or hospital discharge of the patient (as recited in claims 1 and 14).
Regarding claims 4-5, 9, 16, and 19, Zhang teaches a system (and method of use)  for monitoring heart failure (HF) in a patient, comprising a sensor selector circuit configured to select a sensor from a plurality of sensors each configured to sense physiological information, the selection of the sensor based on reference CRIs generated from respective physiological information sensed by the plurality of sensors; wherein the signal processor circuit is configured to generate the patient CRI using physiologic information sensed by the selected sensor (as recited in claims 4 and 16); wherein the plurality of sensors include two or more of: a heart sound sensor; a cardiac sensor; an impedance sensor; a respiration sensor; a pressure sensor; a chemical sensor; or an activity or posture sensor (as recited in claim 5); wherein the signal processor circuit is configured to generate the patient CRI using a spectrum of the received physiological information (as recited in claims 9 and 19).   See, e.g., [0058], [0064]-[0065].
Regarding claims 8 and 19, Zhang teaches a system (and method of use) for monitoring heart failure (HF) in a patient, wherein the signal processor circuit is configured to generate the patient CRI using a maximum-to-minimum intensity of the received physiological information.  See, e.g., [0079].
Regarding claim 13, Zhang teaches a system (and method of use) for monitoring heart failure (HF) in a patient, comprising a therapy circuit configured to initiate or adjust a therapy for delivery to the patient according to the patient HF status indications.  See, e.g., [0047], [0070], [0086], [0088], [0016].
Regarding claims 6 and 17, Zhang teaches a system (and method of use) for monitoring heart failure (HF) in a patient, wherein the sensor selector circuit is configured to select a sensor corresponding to a reference CRI larger than reference CRIs corresponding to others of the plurality of sensors (as recited in claim 6); wherein selecting a sensor corresponds to a reference CRI larger than reference CRIs corresponding to others of the plurality of sensors (as recited in claim 17).   See, e.g., [0078], [0081]-[0082], [0113] (disclosing weighing of sensed inputs).
	Regarding claims 10-12 and 20, Zhang teaches a system for monitoring heart failure (HF) in a patient, except comprising the recited metrics or methods of analysis.  Cuba teaches use of machine learning algorithms to predict heart failure based on physiological data.  See, e.g., [0038].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cuba with the teachings of Zhang such that
wherein the physiological information includes physiologic signals, and wherein the signal processor circuit is configured to generate the patient CRI using a covariation metric between at least two physiological signals (as recited in claims 10 and 20); wherein the covariation metric includes an eigenvalue or a principal component of a covariance matrix of the at least two physiological signals (as recited in claim 11); wherein the covariation metric includes a projection of a multidimensional data representation of the at least two physiological signals along a principal component (as recited in claim 12) in order to improve predictive accuracy.
Regarding claims 3, 7, 15, 18, and 21, Zhang teaches a system for monitoring heart failure (HF) in a patient, except comprising generating the reference CRI using physiological information acquired during a time period prior to a hospital admission of the patient, or a time period after a hospital discharge of the patient.  However, Zhang teaches wherein the signal processor circuit is configured to generate a reference CRI, and the detector circuit is configured to generate the patient HF status indication using a comparison between the generated patient CRI and the reference CRI.  See, e.g., [0045], [0049]-[0051].    
Cuba teaches monitoring of patients before and after hospitalization and the usefulness of physiological data during these critical periods.  See, e.g., [0022], [0039], [0055]-[0057].  
As discussed above (Responses to Arguments incorporated by reference herein), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cuba with the teachings of Zhang such that wherein the signal processor circuit is configured to generate the reference CRI using physiological information acquired during a time period prior to a hospital admission of the patient, or a time period after a hospital discharge of the patient (as recited in claim 3); wherein: the signal processor circuit configured to generate, for each of the plurality of sensors, a pre-admission reference CRI using physiological information sensed by a sensor prior to a hospital admission event, and a post-discharge CRI using physiological information sensed by the same sensor after a hospital discharge of the patient; and the sensor selector circuit is configured to select a sensor from the plurality of sensors based on a relative change from the pre-admission reference CRI to the post-discharge reference CRI (as recited in claim 7); comprising: generating a reference CRI using physiological information acquired during a time period prior to a hospital admission of the patient, or a time period after a hospital discharge of the patient; and generating the patient HF status indication further using the reference CRI (as recited in claim 15); comprising generating, for each of the plurality of sensors, a pre-admission reference CRI using physiological information sensed by a sensor prior to a hospital admission event, and a post-discharge CRI using physiological information sensed by the same sensor after a hospital discharge of the patient, wherein selecting the sensor is based on a change from the pre-admission reference CRI to the post-discharge reference CRI (as recited in claim 18); wherein the signal processor circuit is configured to generate the reference CRI using physiological information acquired during a delayed post-discharge period in response to an improved patient health status after the hospital discharge (as recited in claim 21) in order to improve predictive accuracy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10506987 B2.  Although the language of the claims at issue are not identical, the claims are not patentably distinct from each other because they are directed to the same invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                         



    
        
            
    

    
        1 For example, Cuba et. al. do not use the acronym “WHF” for the phrase “worsening heart failure.”
        2 “Cuba” not “Cube”.
        3 See, e.g., Remarks at 9.